IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 54 MM 2016
                                            :
                   Respondent               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
RAYMOND JOSEPH BRITTON,                     :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of June, 2016, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED, and the Petition for Withdrawal of

Counsel is DISMISSED AS MOOT.